Mason, J.
(concurring specially) : I agree that the interpretation placed by the federal supreme court on the part of the act quoted which relates to adverse possession requires the section concerning abandonment also to be given a prospective operation only, and that in each case such interpretation is the natural result of applying to the face of the statute the approved rule of construction. If the question were an open one, however, I should incline to the view that a consideration of the history of the legislation, showing the situation it was intended to meet, would justify the conclusion that, notwithstanding its want of more explicit statements to that effect, its purpose was that both provisions referred to should operate at once upon conditions exisiting at the time of its *294adoption. (See especially the reports of the judiciary committees recommending the passage of the amended bill, 3 House Reports, 62d Congress, 2d Session, Report No. 593; 3 Senate Reports, 62d Congress, 2d Session, Report No. 868.) It would seem that if congress could give effect to existing deeds which without its sanction would not pass title, it might extinguish the title of the railway company to portions of the right of way which it had permitted to be held.by adverse possession for the period of the local statute of limitation, or which it had abandoned, on the principle that by its own conduct the company had lost such title as it possessed in its own behalf, and that it was competent for the national legislature to abrogate any claim the company might otherwise assert as a trustee for the benefit of the public. (See Northern Pacific Railway Co. v. Ely, 197 U. S. 1; Alabama v. Schmidt, 232 U. S. 168.)